DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/18/2019 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US PUB 2015/0130920; herein after “Zou” in related embodiments if FIGS. 1-13) in view of Torre-Bueno (US PUB 2005/0282292).	
Zou and Torre-Bueno disclose capturing digital images of slides using line scan. Therefore, they are analogous art.

	Regarding claim 1, Zou teaches a digital slide scanning apparatus (a scanning system 10 include a slide scanner 11 FIG. 1, 12A and 12B) comprising: an imaging system (a line scan camera 18) comprising a focusing sensor (30) and an imaging sensor (20) (see para. [0030]-[0031]); a scanning stage (14) configured to support a sample (12) and move the sample relative to the focusing sensor and the imaging sensor (as shown at least in FIG. 12A, see para. [0008] and [0063]-[0066]); a main processor (21) configured to control the scanning stage to generate image data from the (see para. [0063], FIGS. 12A and 12B); and a secondary processor (560) configured to process image data, generated by the focusing sensor and the imaging sensor, under control of the main processor (i.e., the system 550 preferably includes one or more processors, such as processor 560 (e.g., a secondary processor), para. [0099], FIG. 13), by, for each of a focus buffer (i.e., Images are stored on the scanner 11 in a common compressed format (buffer), para. [0084], FIGS. 12A and 12B), comprising a plurality of scan lines generated by the focusing sensor (i.e., that distance h between the focusing sensor 30 and imaging sensor 20 comprises one or more scan lines of data see para. [0054], FIG. 2, also see para. [0063]), and an image buffer (i.e., Images are stored on the scanner 11 in a common compressed format (buffer), para. [0084], FIGS. 12A and 12B), comprising a plurality of scan lines generated by the imaging sensor ( i.e., that distance h between the focusing sensor 30 and imaging sensor 20 comprises one or more scan lines of data see para. [0054], FIG. 2, also see para. [0063]), wherein each of the plurality of scan lines comprises a plurality of pixels (e.g., a plurality of sensor pixels 218, para. [0042], FIG. 4), accessing the respective buffer, calculating an average contrast value for each pixel column in the plurality of scan lines of the respective buffer (i.e., the scanning system calculate and compare the average contrast, see para. [0060], FIG. 10), wherein a pixel column (a column of image pixels, para. [0086]) comprises all pixels at a respective location across all of the plurality of scan lines in the respective buffer (i.e., the scanner 11 is based on a line scan camera 18 with 1024 pixels (picture elements) arranged in a linear array (e.g., a respective location across scan lines, see para. [0078]), and generating a respective contrast vector for the respective buffer (e.g., having the highest contrast (a respective contrast vector) with respect to the other pixels, see para. [0086]), wherein the respective contrast vector comprises the average contrast value for each pixel column in the plurality of scan lines in the respective buffer (see para. [0040] and [0086]), and returning both the contrast vector, generated from the focus buffer, and the contrast vector, generated from the image buffer, to the main processor for further processing (i.e., the data processor 21 using well-known methods of autofocus (further processing), see para. [0092], also see para. [0079]).
	Zou teaches all limitations except for explicit teaching of a secondary processor to process image data, generated by the focusing sensor and the imaging sensor, and generating a respective contrast vector for the respective buffer.
	However, in a related field of endeavor Torre-Bueno teaches an apparatus 10 for automatic scanning of prepared microscope slides,…where fluorescent emission light forms an image that is digitized by an optical sensing array 42 and the digitized image is sent to an image processor 25 for subsequent processing (see para. [0089]-[0090], FIGS. 3-4).
	Torre-Bueno further teaches the apparatus performs an estimation process in which the total area of each field that is stained hematoxylin blue is measured and this area is divided by the average size of a nucleated cell. FIG. 25 outlines this process. In this process, an image is acquired 340, and a single color band (e.g., the red channel provides the best contrast for blue stained nucleated cells) is processed by calculating the average pixel value for each field at 342, thereby establishing two threshold values (high and low) as indicated at 344, 346, and counting the number of pixels between these two values at 348 (see para. [0160], FIG. 25). 
(e.g., a secondary processor) for subsequent processing of image data, and the apparatus performs an estimation process in which a single color band provides the best contrast by calculating the average pixel value for each field (e.g., generating a contrast vector) as taught by Torre-Bueno, for the purpose of obtaining images from the clear and "dark" areas, calculates "white" and "black" adjustments for the image-frame grabber or image processor, and thereby provides correct color balance (see para. [0146] of Torre-Bueno).


	Regarding claim 2, Zou in view of Torre-Bueno further teaches the main processor generates both the focus buffer and the image buffer while controlling the scanning stage (see para. [0063], FIGS. 12A and 12B).

Regarding claim 3, Zou in view of Torre-Bueno as set forth in claim 1 above further teaches the secondary processor (560) is further controlled by the main processor (21) to (see para. [0099]), for each of the focus buffer and the image buffer, calculate an average contrast value for each pixel in the respective buffer (i.e., the scanning system calculate and compare the average contrast, see para. [0060], FIG. 10), and wherein the average contrast value for each pixel column in the plurality of scan lines of the respective buffer is calculated using the calculated average contrast values for the pixels in each pixel column (see para. [0040], [0060] and [0086]).
	
Regarding claim 4, Zou in view of Torre-Bueno as set forth in claim 3 above further teaches the average contrast value for each pixel is calculated by averaging contrast values for that pixel and one or more pixels surrounding that pixel (i.e., the processor may then determine which Z height value corresponds to the pixel(s) of image data having the best focus (averaging contrast values e.g., having the highest contrast with respect to the other pixels), para. [0040]).

Regarding claim 5, Zou in view of Torre-Bueno as set forth in claim 1 above further teaches the secondary processor (560) performs the processing of the image data, generated by the focusing sensor and the imaging sensor (i.e., the system 550 preferably includes one or more processors, such as processor 560 (e.g., a secondary processor), para. [0099], FIG. 13), in parallel with the main processor controlling the scanning stage to generate new image data from the focusing sensor and the imaging sensor (see para. [0063], FIGS. 12A and 12B).

Regarding claim 6, Zou in view of Torre-Bueno as set forth in claim 1 above further teaches an objective lens (16) configured to move along an axis that is perpendicular to a plane of the scanning stage (see para. [0063], and as shown in FIGS. 12A and 12B), wherein the main processor uses the contrast vector, generated from one or both of the focus buffer and the image buffer (e.g., having the highest contrast (a respective contrast vector) with respect to the other pixels, see para. [0086]), to automatically focus the objective lens (i.e., the data processor 21 using well-known methods of autofocus. The second embodiment also provides for a motorized nose-piece 62 to accommodate several objectives lenses, see para. [0092]).

Regarding claim 7, Zou in view of Torre-Bueno as set forth in claim 1 above further teaches the main processor uses the contrast vector, generated from one or both of the focus buffer and the image buffer (e.g., having the highest contrast (a respective contrast vector) with respect to the other pixels, see para. [0086]), to generate a whole slide image of the sample supported on the scanning stage (i.e., at least one processor further aligns adjacent portions of the one or more images into a single digital image of the at least a portion of the sample (e.g., a whole slide image of the sample), see claim 13 of Zou, also see para. [0068] and [0093]).

Regarding claim 8, Zou in view of Torre-Bueno as set forth in claim 1 above further teaches a method in a digital slide scanning apparatus (scanning method include slide scanner 11, FIG. 1, 12A and 12B, para. [0009] and [0096]) that comprises a focusing sensor (30), an imaging sensor (20) (see para. [0030]-[0031]), a scanning stage (14) configured to support a sample (12) and move the sample relative to the focusing sensor and the imaging sensor (para. [0063]-[0064]), a main processor (21), and a secondary processor (560), the method comprising: for each of a plurality of iterations, using the main processor to control the scanning stage to generate image data from the focusing sensor and the imaging sensor, wherein the image data comprises a focus buffer that comprises a plurality of scan lines generated by the focusing sensor, and an image buffer that comprises a plurality of scan lines generated (i.e., that distance h between the focusing sensor 30 and imaging sensor 20 comprises one or more scan lines of data see para. [0054], FIG. 2, also see para. [0063]), wherein each scan line comprises a plurality of pixels having respective locations in the scan line; and, in parallel with the main processors control of the scanning stage, using the secondary processor to process the image data by, for each of the focus buffer and the image buffer, accessing the respective buffer, calculating an average contrast value for each pixel column in the plurality of scan lines of the respective buffer, wherein a pixel column comprises all pixels at a respective location across all of the plurality of scan lines in the respective buffer (i.e., the scanner 11 is based on a line scan camera 18 with 1024 pixels (picture elements) arranged in a linear array (e.g., a respective location across scan lines, see para. [0078]), and generating a respective contrast vector for the respective buffer (see para. [0040] and [0086]), wherein the respective contrast vector comprises the average contrast value for each pixel column in the plurality of scan lines in the respective buffer (e.g., having the highest contrast (a respective contrast vector) with respect to the other pixels, see para. [0086]), and returning both the contrast vector, generated from the focus buffer, and the contrast vector, generated from the image buffer, to the main processor for further processing (i.e., the data processor 21 using well-known methods of autofocus (further processing), see para. [0092], also see para. [0079]).
	Zou teaches all limitations except for explicit teaching of a secondary processor to process image data, generated by the focusing sensor and the imaging sensor, and generating a respective contrast vector for the respective buffer. However, in a related field of endeavor Torre-Bueno teaches an apparatus 10 for automatic scanning of (see para. [0089]-[0090], FIGS. 3-4). Torre-Bueno further teaches the apparatus performs an estimation process in which the total area of each field that is stained hematoxylin blue is measured and this area is divided by the average size of a nucleated cell. FIG. 25 outlines this process. In this process, an image is acquired 340, and a single color band (e.g., the red channel provides the best contrast for blue stained nucleated cells) is processed by calculating the average pixel value for each field at 342, thereby establishing two threshold values (high and low) as indicated at 344, 346, and counting the number of pixels between these two values at 348 (see para. [0160], FIG. 25). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zou such that an image processor (e.g., a secondary processor) for subsequent processing of image data, and the apparatus performs an estimation process in which a single color band provides the best contrast by calculating the average pixel value for each field (e.g., generating a contrast vector) as taught by Torre-Bueno, for the purpose of obtaining images from the clear and "dark" areas, calculates "white" and "black" adjustments for the image-frame grabber or image processor, and thereby provides correct color balance (see para. [0146] of Torre-Bueno).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eichhorn et al. (US PUB 20120275671) teaches a application .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 12, 2022